DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on 10/28/2021 has been entered as compliant. Claims 1-6, 7-12 16-23 are pending and elected claims 1-6 and 16-23 are allowed.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6 and new claims 16-23) in the reply filed on 6/15/2021 is acknowledged.
This application is in condition for allowance except for the presence of claims 7-12 directed to Group II non-elected without traverse.  Accordingly, claims 7-12 have been cancelled.


Reasons for Allowance

Claims 1-6, and 16-23 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-6 and 16-23 are allowed because the prior art of record Zeller Langerish and Destephe applied to dependent claims 1-6 do not teach or suggest, singularly or in combination, at least the limitations of the base claim 1. Claimed invention recites “amorphous porous particles comprising: sugar, a bulking agent and a surfactant, wherein the amorphous porous particles have a closed porosity between 20 to 60% and a sphericity between 0.8 and 1.” As presented in the declaration by Angel Manez (submitted 10/28/2021) specification defines the "closed porosity"~ as "the ratio of the volume of closed voids or  
pores to the particle volume" and that the closed voids or pores "are not connected to the outside surface of the said particles." The present specification further details the advantages of "closed porosity" over "open porosity" and a high sphericity of between 0.8 and 1.0 over a low sphericity. See specification, paragraphs [0066]-[0067] and [0078]-[0079].
Zeller fails to disclose or suggest any particles in any of its compositions having the claimed closed porosity between 20 to 60% as Zeller merely discloses that "the majority of the gas present in the powder" "is held physically in internal voids of the powder that are connected to the atmosphere." See Zeller, 
Declaration paragraph 11 states that the examples of Zeller does not disclose particles being “generally spherical" as Zeller is completely silent about any sphericity of any particles in any of its compositions. 
Langrish  is relied for its disclosure of certain ingredients and utilizing the combination of maltodextrin and whey protein isolate for drying sugar containing compositions. (Langrish, Abstract and paragraphs [0002], [0018] and [0037]) but Langrish neither discloses nor suggests the claimed amorphous porous particles having the claimed closed porosity and sphericity. Destephen also fails to remedy the deficiencies of Zeller regarding the claimed amorphous porous particles having the claimed closed porosity and sphericity. See Declaration of Angel Manez (submitted 10/28/2021) in its entirety, which presents arguments against Zeller, Langerish and Destephen, which is found persuasive. Thus, the subject matter of amended claim 1-6 and new claims 16-23 is not taught or suggested singularly or in combination, by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYOTI CHAWLA/Primary Examiner, Art Unit 1791